Name: Commission Regulation (EC) NoÃ 300/2005 of 22 February 2005 amending Council Regulation (EC) NoÃ 798/2004 renewing the restrictive measures in respect of Burma/Myanmar
 Type: Regulation
 Subject Matter: international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 24.2.2005 EN Official Journal of the European Union L 51/13 COMMISSION REGULATION (EC) No 300/2005 of 22 February 2005 amending Council Regulation (EC) No 798/2004 renewing the restrictive measures in respect of Burma/Myanmar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 798/2004 of 26 April 2004 renewing the restrictive measures in respect of Burma/Myanmar (1), and in particular Article 12(b) thereof, Whereas: (1) Annex IV to Regulation (EC) No 798/2004 lists the Burmese State-owned enterprises subject to the restrictive measures set out in Article 8a of that Regulation. (2) Article 12(b) of Regulation (EC) No 798/2004 empowers the Commission to amend Annex IV on the basis of decisions taken in respect of Annex II to Common Position 2004/423/CFSP (2), renewing restrictive measures against Burma/Myanmar. (3) Common Position 2005/149/CFSP (3) amends Annex II to Common Position 2004/423/CFSP. Annex IV to Regulation (EC) No 798/2004 should, therefore, be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 798/2004 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 125, 28.4.2004, p. 4. Regulation as last amended by Council Regulation (EC) No 1853/2004 (OJ L 323, 26.10.2004, p. 11). (2) OJ L 125, 28.4.2004, p. 61 and OJ L 323, 26.10.2004, p. 17. (3) OJ L 49, 22.2.2005, p. 37. ANNEX The Section I. Union of Myanmar Economic Holding Ltd in Annex IV to Regulation (EC) No 798/2004 is amended as follows: 1. Under the heading Joint Ventures and Subsidiaries A. Manufacturing, the following entries are deleted: 9. Mercury Ray Manufacturing Ltd, Address: Pyinmabin Industrial Zone, Mingalardon TSP, Yangon, Name of Director: U Nyo Min Oo. 10. Myanmar Hwa Fu International Ltd, Address: No 3, Main Road, Pyinmabin Industrial Zone, Mingalardon TSP, Yangon. 11. Myanmar Ma Mee Double Decker Co. Ltd, Address: Plot 41, Trunk Road, Pyinmabin Industrial Zone, Mingalardon TSP, Yangon. 12. Myanmar Sam Gaung Industry Ltd., Address: No 6/A, Pyay Road, Pyinmabin Industrial Zone, Mingalardon TSP, Yangon. 13. Myanmar Tokiwa Corp., Address: 44B/No3, Trunk Road, Pyinmabin Industrial Zone, Mingalardon TSP, Yangon. 14. Myanmar Kurosawa Trust Co. Ltd, Address: 22, Pyay Road, 7 Mile, Mayangone TSP, Yangon. 2. Under the heading Joint Ventures and Subsidiaries B. Trading, the following entry is deleted: 1. Diamond Dragon (Sein Naga) Co. Ltd, Address: 189/191 Mahabandoola Road, Corner of 50th Street, Yangon. 3. Under the heading Joint Ventures and Subsidiaries C. Services, the following entries are deleted: 3. Myanmar Cement Ltd. 4. Myanmar Hotel and Cruises Ltd, Address : RM. 814/815, Traders Hotel, 223, Sule Pagoda Road, Yangon.